This suit was instituted by appellee against appellant to recover from him the possession of certain described lands. The title to the land was not in issue, nor adjudicated. It conclusively appears, without controversy, that appellee was entitled to the possession on the issue of possession. As the title was not in issue, this conclusion sustains the judgment in favor of appellee. Juneman v. Franklin, 67 Tex. 411,3 S.W. 562.
We cannot consider appellant's briefs filed in this cause, because they are in gross violation of the new rules for briefing promulgated by the Supreme Court on the 22d day of June, 1921 (230 S.W. vii), and construed by us in Millers Indemnity Co. v. Schrieber, 240 S.W. 963. When an effort, no matter how defective, has been made to comply with the rules, we do not hesitate to give appellant an opportunity to rebrief, and even on the facts of this case, if it reasonably appeared that appellant could show error, we would extend him that privilege; but a careful examination of the record and appellant's briefs shows that no error was committed by the trial court, and that no judgment except in favor of appellee could be sustained.
Affirmed.